Case 5:20-mj-00666-DUTY Document 1 Filed 12/17/20 Page 1FILED
                                                         of 1 Page ID #:1
                                                CLERK, U.S. DISTRICT COURT



                                                12/17/2020
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                          -.
                                               BY: ___________________ DEPUTY



                                                       ED20MJ00666
